           Case 7:20-cv-06448-KMK Document 53 Filed 12/01/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NIKKIA ROJAS,

                                  Plaintiff,
                                                               No. 20-CV-6448 (KMK)
           v.
                                                                       ORDER
 TEVA PHARMACEUTICALS USA, INC.,
 et al.,

                              Defendants.

KENNETH M. KARAS, District Judge:

        On October 21, 2020, Plaintiff filed a Motion To Stay Proceedings Pending a Decision

by the Judicial Panel on Multidistrict Litigation (the “Motion” and the “JPML”). (Mot. (Dkt.

No. 23); Mem. in Supp. (“Pl.’s Mem.”) (Dkt. No. 23-1).) The JPML is considering whether to

consolidate cases arising out of injuries allegedly resulting from use of the ParaGard Intrauterine

Device (“ParaGard”). (Id.) Defendants opposed the Motion, but did not argue that the stay

would prejudice them. (Defs.’ Mem. in Opp. to Mot. (“Defs.’ Mem.”) (Dkt. No. 43).)1 Plaintiff

submitted a reply. (Dkt. No. 50.)

       The Court has inherent power to stay proceedings. Landis v. N. Am. Co., 299 U.S. 248,

254 (1936). The Court decides whether to issue a stay by weighing five factors:

       (1) the private interests of the plaintiffs in proceeding expeditiously with the civil
       litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the
       private interests of and burden on the defendants; (3) the interests of the courts;
       (4) the interests of persons not parties to the civil litigation; and (5) the public
       interest.



       1
         Three defendants—Teva Branded Pharmaceutical Products R&D, Inc., The Cooper
Companies, Inc., and CooperSurgical, Inc.—did not join this opposition because they intend to
contest the Court’s personal jurisdiction. (Defs.’ Mem. 2.)
         Case 7:20-cv-06448-KMK Document 53 Filed 12/01/20 Page 2 of 3




Ritchie Cap. Mgmt., LLC v. Gen. Elec. Cap. Corp., 87 F. Supp. 3d 463, 471 (S.D.N.Y. 2015)

(quoting Royal Park Invs. SA/NV v. Bank of Am. Corp., 941 F. Supp. 2d 367, 370 (S.D.N.Y.

2013)). Many courts have stayed proceedings pending a decision by the JPML on whether to

consolidate cases. See, e.g., Royal Park, 941 F. Supp. 2d at 370 (collecting cases) (“[C]ourts

have routinely stayed motions pending rulings by the JPML”); see also Rivers v. Walt Disney

Co., 980 F. Supp. 1358, 1362 (C.D. Cal. 1997) (“[A] majority of courts have concluded that it is

often appropriate to stay preliminary pretrial proceedings while a motion to transfer and

consolidate is pending with the [JPML] because of the judicial resources that are conserved.”).

Indeed, in this district, at least three courts have stayed proceedings in cases related to ParaGard

based on nearly identical applications. (See Dkt. No. 42 (Harnish, 20-CV-5942 Dkt.); Dkt. No.

82 (Lewis, 20-CV-4048 Dkt.); and Dkt. No. 36 (Silfa, 20-CV-7979 Dkt.); cf. Dkt. (minute entry

for Nov. 9, 2020) (Melendez, 20-CV-6683 Dkt.) (staying discovery “with the exception of

motion practice, Rule 26 Initial Disclosures, and the exchange (but not production) of document

requests”).)

       Here, the Court similarly finds that a stay is appropriate. A stay will allow Plaintiff and

Defendants to avoid the risk of duplicating their briefing on Defendants’ motion to dismiss. (See

Pl.’s Mem. 4–5.) A stay will also reduce the risk of inconsistent rulings. (See id. at 5.) If the

JPML declines to consolidate the ParaGard cases, this Action will proceed as before, with no

prejudice to either party. (See id.) As mentioned, Defendants do not argue that they would be

prejudiced by a stay. (See generally Defs.’ Mem.) Further, because the JPML has scheduled a

hearing for December 3, 2020, (see Dkt. No. 28 (In re: ParaGard IUD Prods. Liab. Litig., MDL

No. 2974 Dkt.)), the stay will likely be short, which further reduces any risk of prejudice, see




                                                  2
             Case 7:20-cv-06448-KMK Document 53 Filed 12/01/20 Page 3 of 3




Ritchie Cap. Mgmt., 87 F. Supp. 3d at 471 (“A short stay will not prejudice [the non-moving

party].”).

        For the foregoing reasons, Plaintiff’s Motion is granted, and this case is stayed pending

the JPML decision regarding consolidation and transfer of this Action.2 The Parties are directed

to file a status letter advising the Court of the JPML’s decision within one week of when a ruling

is issued.

        The Clerk of Court is respectfully directed to terminate the pending Motion, (Dkt. No.

23).

SO ORDERED.

DATED:            December 1, 2020
                  White Plains, New York
                                                       ____________________________________
                                                       KENNETH M. KARAS
                                                       UNITED STATES DISTRICT JUDGE




        2
            Plaintiff’s deadline to amend her complaint is stayed as well. (See Dkt. No. 52.)
                                                   3
